FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                             October 21, 2020
                        _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 20-5071
                                                 (D.C. Nos. 4:20-CV-00042-GKF-FHM &
 JUAN GARCIA,                                            4:17-CR-00021-GKF-1)
                                                               (N.D. Okla.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY *
                   _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________

       Juan Garcia, a federal prisoner proceeding pro se, 1 seeks a certificate of

appealability (COA) to challenge the district court’s order denying his Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255. For the following

reasons, we deny Sanchez’s request for a COA and dismiss this matter.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Garcia appears pro se, we liberally construe his pleadings but will not
act as his advocate. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).
                                   BACKGROUND

   I.      Factual Background

        While investigating Antonio Martinez—a suspected drug dealer—Drug

Enforcement Administration (DEA) officers learned that a vehicle would be

transporting methamphetamine from Oklahoma City to Tulsa on January 26, 2017.

After locating the vehicle, a Chevrolet Cruze, Oklahoma police observed the car pull

into a Phillips 66 gas station in Oklahoma City. The driver of the Cruze got out of the

car and walked over to a parked pickup truck, opened the passenger-side door, and

then returned to the Cruze. Police followed as both cars left the gas station and

traveled to Tulsa, the truck following the Cruze.

        Once the Cruze and the truck arrived in Tulsa, Tulsa police officers stopped

each vehicle separately. A drug dog alerted to the Cruze, and officers searched the

car; they found a cardboard box containing three pounds of methamphetamine. The

officers then arrested the driver, Gustavo Flores, and his passenger. Both men said

they had received the drugs from the men in the truck, who were traveling with them

to ensure the drug deal was completed.

        The same drug dog alerted to the truck at the front passenger-side door where

defendant Garcia had been sitting. The officers arrested both Garcia and the driver of

the truck, Roberto Dominguez. An officer searched Garcia and found several “wads

of cash” totaling nearly $20,000, a wallet, and a cell phone. App. vol. 1 at 794.

Garcia explained he was en route to Tulsa to buy a car with the cash he had.



                                           2
         Because he didn’t speak or understand English, the officers didn’t interview

Dominguez. Federal authorities initially brought charges against Dominguez but later

dropped them. Dominguez was eventually deported without ever having been

interviewed by law enforcement or Garcia’s attorney.

         At trial, Flores testified that “Shorty” (Garcia’s nickname) gave him the three

pounds of methamphetamine found in the Cruze that the Tulsa police ultimately

seized. Id. at 795. Flores told the jury that Garcia had arranged for them to meet at

the Phillips 66 and that, when Flores went to the truck, Garcia pointed to the box

containing the drugs and said, “it was there.” Id. Flores further testified that,

beginning in November 2016, Garcia had on several occasions supplied him with

drugs to distribute. Trial testimony from Martinez and several text message

exchanges supported Flores’s testimony.

         Garcia testified that he was not involved in drug trafficking. He explained he

had gone to Tulsa to buy a Dodge Viper from a man named Bryan Smith. Although

the court admitted text messages between Garcia and Smith about the possible sale of

the car, Smith didn’t testify at the trial.

   II.      Procedural History

         In August 2017, a jury convicted Garcia of participating in a

methamphetamine-distribution conspiracy. The district court sentenced him to 170

months’ imprisonment. Garcia appealed both his conviction and sentence, but this

court affirmed on both grounds.



                                              3
      He then filed the present § 2255 Motion, arguing that he was denied his Sixth

Amendment right to effective assistance of counsel. Because the district court

concluded that Garcia had failed to establish that any allegedly deficient performance

by his counsel prejudiced his defense, it denied the Motion and denied a COA. Garcia

now seeks a COA to challenge the denial of his § 2255 Motion.

                                     DISCUSSION

      Under 28 U.S.C. § 2253(c)(1)(A), Sanchez may appeal the district court’s

decision only if we issue a COA. To be entitled to a COA, he must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When, as here, the district court rejected the constitutional claims on the merits, “the

showing required . . . is straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). We conclude the district court

correctly decided Garcia’s Motion.

      Garcia argues that he was denied his Sixth Amendment right to effective

assistance of counsel. Specifically, Garcia maintains that his attorney’s failure to

subpoena and interview Roberto Dominguez and Bryan Smith prejudiced his defense.

Because those two witnesses allegedly would have corroborated Garcia’s claim that

he was travelling to Tulsa to buy a Dodge Viper, Garcia asserts that their combined




                                            4
testimony would have raised serious doubts in the jurors’ minds about his guilt. 2 We

disagree.

         The Sixth Amendment guarantees a criminal defendant “the right . . . to have

Assistance of Counsel for his defense.” U.S. Const. amend. VI. To prevail on a claim

for ineffective-assistance-of-counsel, Garcia must satisfy a two-prong test. See

Strickland v. Washington, 466 U.S. 668, 687 (1984). “First, the defendant must show

that counsel’s performance was deficient. This requires showing that counsel made

errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Id. “Second, the defendant must show that the

deficient performance prejudiced the defense.” Id. He may do this by showing that,

“but for counsel’s deficient performance, there is a reasonable probability the result

of the proceeding would have been different.” Smith v. Duckworth, 824 F.3d 1233,

1249 (10th Cir. 2016) (citing Strickland, 466 U.S. at 694). Garcia must satisfy both

prongs to succeed on his claim, and we may begin with either prong. Hooks v.

Workman, 689 F.3d 1148, 1186 (10th Cir. 2012). We first consider the “prejudice”

prong.




         2
        Garcia also faults his attorney for not adequately “attacking the credibility of
Martinez’s and Flores’ testimony.” Opening Br. 3. For example, Garcia argues effective
counsel would have highlighted that Martinez and Flores are cousins, they were part of
the “Martinez Organization,” and that Martinez was the DEA’s main target. Id. But
Garcia raises this argument for the first time on appeal. Finding no reason “to deviate
from the general rule that we do not address arguments presented for the first time on
appeal,” United States v. Mora, 293 F.3d 1213, 1216 (10th Cir. 2002) (citation omitted),
we decline to consider these arguments.
                                            5
      Garcia’s argument is simple: the result of the proceeding would have been

different if his attorney had secured Dominguez’s and Smith’s testimony at trial.

They allegedly would have testified that Garcia was traveling to Tulsa to buy a

Dodge Viper, corroborating Garcia’s version of events. But even accepting that

Dominguez and Smith would have testified accordingly, 3 Garcia’s argument fails for

at least two reasons. First, the court allowed Garcia to introduce text messages he

exchanged with Smith that supported Garcia’s explanation for his trip to Tulsa. So

additional testimony supporting his claim would likely have had little impact on the

jury. Second, even if the jury believed that part of Garcia’s reason for going to Tulsa

was to buy the Dodge Viper, it could easily have concluded that the car purchase was

in addition to Garcia’s drug-trafficking plans. Indeed, that’s exactly what the

government argued to the jury.

      Moreover, in considering Garcia’s prior appeal, this court determined that “the

evidence that Garcia distributed methamphetamine was overwhelming.” United

States v. Garcia, 761 F. App’x 815, 819 (10th Cir. 2019). We cited, among other

things, Flores’s and Martinez’s testimony that Garcia regularly supplied them with

methamphetamine to distribute, including the day Garcia was arrested; text messages

between Flores and Garcia discussing drug-distribution logistics, one of which

contained a picture of drugs; the drug dog’s alert to the area of the truck where



      3
         Garcia included with his § 2255 Motion an affidavit from Dominguez,
“verify[ing] that [he] was taking [Garcia] to purchase a vehicle (Dodge Viper) on January
26, 2017 in Tulsa, Oklahoma.” App. vol. 1 at 705.
                                            6
Garcia had been sitting; video surveillance corroborating the witnesses’ testimony;

and other evidence on Garcia’s phone. See id.

      In sum, additional testimony that Garcia was going to Tulsa to buy a car would

have had little impact on jurors. And the incriminating evidence was extensive. We

therefore hold that Garcia has failed to show that “but for counsel’s deficient

performance, there is a reasonable probability that the result of the proceeding would

have been different.” Duckworth, 824 F.3d at 1249 (citing Strickland, 466 U.S. at

694). Because Garcia cannot show his attorney’s performance prejudiced his defense,

we decline to consider whether his counsel performed deficiently.

                                   CONCLUSION

      For the foregoing reasons, we conclude reasonable jurists wouldn’t find the

district court’s assessment of the constitutional claims debatable or wrong.

Accordingly, we DENY Sanchez’s request for a COA and DISMISS this matter.


                                            Entered for the Court


                                            Gregory A. Phillips
                                            Circuit Judge




                                           7